Citation Nr: 0916404	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  04-31 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to 
October 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 2003 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon.

In February 2006, a Travel Board hearing before the 
undersigned Veterans Law Judge was held at the RO.  A 
transcript of that hearing is of record.

Historically, the Board notes that in a July 2006 decision, 
the Board denied service connection for hepatitis C.  The 
Veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).  Pursuant to a December 
2007 Court Order, the Board remanded the case in August 2008 
for additional development and action consistent with a 
December 2007 Joint Motion for Remand.


FINDINGS OF FACT

Hepatitis C was not present in service and is not 
etiologically related to service.  


CONCLUSION OF LAW

Hepatitis C was not incurred or aggravated during active 
service.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, in letters dated in May and June 2003, issued 
prior to the decision on appeal, the RO provided notice to 
the Veteran regarding what information and evidence is needed 
to substantiate a claim for service connection, as well as 
what information and evidence must be submitted by the 
Veteran, and what information and evidence will be obtained 
by VA.  A letter advising the Veteran of the evidence needed 
to establish a disability rating and effective date was 
issued in October 2008.  The claim was last readjudicated in 
December 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, post-service medical 
records and examination reports, and records associated with 
a disability determination by the Social Security 
Administration (SSA).  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim for service 
connection, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided and there has been 
a complete review of all the evidence without prejudice to 
the Veteran.  As such, there is no indication that there is 
any prejudice to the Veteran by the order of the events in 
this case.  See Pelegrini, 18 Vet. App. 112; Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the claim for entitlement to service connection, any 
question as to an appropriate disability rating or effective 
date to be assigned is rendered moot.  Any error in the 
sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the Veteran.  See Sanders, 487 F.3d 881.  
Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Service Connection Legal Authority

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Analysis

The Veteran claims that he is entitled to service connection 
for hepatitis C because it was incurred during service as a 
result of receiving inoculations from compressed air 
immunization guns.  He claims that he developed viremia 
shortly after receiving immunizations from the air guns and 
that this was the initial presentation of his hepatitis C.

The service treatment records are negative for findings with 
respect to hepatitis C.  There is a March 1969 service 
treatment record which notes that the Veteran complained of 
fever, malaise, coryza, and myalgia.  Examination was 
negative.  The diagnosis was viremia.  He was treated 
symptomatically and he responded well.  He was discharged to 
three days of light duty.  The September 1970 separation 
examination was normal.

The post service medical evidence shows that the Veteran was 
initially diagnosed with hepatitis C in 1991, more than 20 
years after discharge from service.  VA medical records from 
1991, 1992, and 2001 indicate that the Veteran reported a 
history of IV drug use.  An October 1991 VA treatment record 
notes a history of IV drug use with shared needles.  

In July 2003, the Veteran underwent a VA examination.  The VA 
examiner opined that the Veteran's current hepatitis C was 
"as likely as not" transmitted by injection guns.  The RO 
requested that the examiner clarify and support his opinion, 
and in February 2004, the examiner stated that after a review 
of the medical literature and discussion with the local 
infectious disease specialists, the examiner opined that the 
Veteran's current hepatitis C is not related to the 
immunizations received during active duty service.  There is 
no contrary opinion of record.

The Board acknowledges that the Veteran submitted a copy of a 
letter in which he indicated that a Dr. Marshall (now 
deceased) told the Veteran that the term viremia was commonly 
used for hepatitis in the 1960s and 1970s.  The Veteran 
indicated that Dr. Marshall did not write a letter stating 
this because he was not a practicing physician, but a 
teacher.  The Veteran and his representative have submitted 
numerous internet articles and copies of medical definitions.  
However, there is no medical evidence whatsoever that the 
Veteran had hepatitis C in service or that the in-service 
diagnosis of viremia is in any way related to his current 
diagnosis of hepatitis C.

The Board acknowledges the Veteran's testimony at the 
February 2006 Board hearing regarding his contention that he 
contracted hepatitis C in service from the compressed air 
guns used to give immunization shots.  However, while the 
Veteran has asserted that the hepatitis C is related to this 
activity during service, there is no competent medical 
evidence to offer any support for relating his hepatitis C to 
service.

In this regard, the Board notes that VA released a "Fast 
Letter" in June 2004 (Fast Letter 04- 13, June 29, 2004), 
addressing this argument.  The letter indicated that the 
large majority of hepatitis C infections can be accounted for 
by known modes of transmission, primarily transfusion of 
blood products before 1992, and injection drug use.  It also 
noted that transmission of hepatitis C virus with air gun 
injections was "biologically plausible," but there was a lack 
of any scientific evidence so documenting.  The letter stated 
that it was "essential" that the report upon which the 
determination of service connection is made includes a full 
discussion of all modes of transmission, and a rationale as 
to why the examiner believes the air gun was the source of 
the Veteran's hepatitis C.

The fast letter also identified "key points" including the 
fact that hepatitis C is spread primarily by contact with 
blood and blood products, with the highest prevalence of 
hepatitis C infection among those with repeated, direct 
percutaneous (through the skin) exposure to blood (i.e., 
intravenous drug users, recipients of blood transfusions 
before screening of the blood supply began in 1992, and 
hemophiliacs treated with clotting factor before 1987).  The 
letter also detailed that hepatitis C can potentially be 
transmitted with the reuse of needles for tattoos, body 
piercing, and acupuncture.

The Board finds that the most probative evidence regarding 
the etiology of the Veteran's hepatitis C is the VA 
examiner's opinion, which weighs against the claim.  The 
examiner rendered his opinion after thoroughly reviewing the 
claims file, documenting the Veteran's specific medical 
history, reviewing literature and discussion with local 
infectious disease specialists, and examining the Veteran.

The Board also notes that the Veteran submitted many 
statements from friends and family members, attesting to the 
good and upstanding character of the Veteran.  The letters 
state that the Veteran is not, and has never been, an IV drug 
user. These assertions, however, are contradicted by history 
provided by the Veteran himself. For example, at the time of 
a VA evaluation in March 1992, he said he had used heroin, 
speed, and cocaine as an IV-drug user 15 years earlier, and 
when hospitalized at a VA facility in April 1992, he gave a 
history of IV-drug use 14 years before. 

Records associated with the SSA's disability determination 
have been added to the record.  They document the 1991 
diagnosis of hepatitis C and ongoing treatment for such.

In sum, the evidence linking the Veteran's hepatitis C to 
service is limited to the Veteran's own statements.  Lay 
assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
Although the Veteran is competent to report whatever symptoms 
he has experienced since military service, he is not 
competent to render a medical diagnosis or give an opinion as 
to medical causation of hepatitis C.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  As noted above, 
service treatment records make no mention of hepatitis C.  
Further, no hepatitis C was found when the Veteran was 
examined for service separation.  Hepatitis C was initially 
documented approximately two decades after his service 
separation, and no opinion by a medical professional linking 
this condition to military service has been presented.

Accordingly, service connection is not in order for hepatitis 
C.  In reaching this conclusion, the Board has considered the 
benefit of the doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable in the instant appeal.  





ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


